DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19, in the reply filed on 24 May 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2021.

Information Disclosure Statement
Information disclosure statement filed 9 April 2019 has been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1600 in paragraph [0064].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104’ in FIG. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: paragraph [0067] of the specification describes reference numeral 1700 as an integrated circuit.  However, FIG. 16 shows reference numeral 1700 as a cross-sectional side view and not an integrated circuit.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “the additional gas.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation, “wherein a depth of the surface modification region is substantially uniform such that a top surface of the poly-granular metal-based film following removal of the surface modification region is substantially planar.”  It is unclear whether the “a top surface of the poly-granular metal-based film” is the same as, or distinct from, the previously-recited, “a top surface of the poly-granular metal-based film” recited in the limitation, “forming at least one mask over at least a portion of a top surface of the poly-granular metal-based film.”
Claims 13-19 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US Patent Application Publication 2005/0221021, hereinafter Strang ‘021 in view of Yang et al. (US Patent Application Publication 2019/0108982), Guha et al. (US Patent Application Publication 2013/0270227, hereinafter Guha ‘227) of record, and Ma et al. (US Patent Application Publication 2018/0122650, hereinafter Ma ‘650).
With respect to claim 1, Strang ‘021 teaches (FIG. 3) a method for etching (paragraph [0021] of Strang ‘021 teaches that this method may be used for etching) a poly-granular metal-based film substantially as claimed, comprising:
providing (510) a flow of a background gas in a plasma etching chamber (10) ([0021, 0068-0070]);
applying (530) a source power to the plasma etching chamber to generate a background plasma from the background gas ([0068-0070]);
providing (550) a flow of a modifying gas (the second gas is the modifying gas; this gas modifies the overall gas content of the chamber) in the plasma etching chamber while maintaining the flow of the background gas to generate a modifying plasma ([0068-0070]);
stopping (560) the flow of the modifying gas while maintaining the flow of the background gas in the plasma etching chamber ([0068-0070]); and
applying (580 and 590) a biasing power to the substrate ([0068-0070]).
Thus, Strang ‘021 is shown to teach all the features of the claim with the exception of:
wherein the plasma etching chamber contains a semiconductor structure, the semiconductor structure comprising the poly-granular metal-based film formed over a substrate, at least one mask being patterned over a top surface of the poly-granular metal-based film;
wherein the modifying plasma produces a surface modification region with a substantially uniform depth in the top surface of the poly-granular metal-based film that is exposed by the at least one mask; and

However, Yang ‘982 teaches (FIG. 3A) a process for etching a semiconductor structure comprising a metal-based film (“metal layer”; [0134, 0148]) formed over a substrate (“substrate”; [0148]), wherein a modifying plasma (modification gas is ignited to a plasma; [0154]) produces a surface modification region (“modification of the substrate surface”; [0154]) with a substantially uniform depth in a top surface of the metal-based film (the parameters given at [0155-0158] will provide a substantially uniform depth, as shown in FIG. 1), and subsequently applying a biasing power (“bias power”; [0160]) to the substrate to remove the surface modification region from the top surface of the metal-based film ([0160]) to form a thickness that is more easily removed than an unmodified material ([0152]).
Further, Guha ‘227 teaches (FIGs. 2A-2D) at least one mask (212) being patterned over a top surface of a metal-based film (208) to define a region of a surface to be modified (220) ([0014]).
Still further, Ma ‘650 teaches (FIGs. 1A-1F) using a poly-granular metal-based film so as to better control the surface roughness of the film ([0034]).  Controlling the surface roughness of a film allows for controlling the optical qualities of said film such as the reflectivity, and also allows for controlling the adhesive characteristics of said film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Strang ‘021 wherein the plasma etching chamber contains a semiconductor structure, the 

With respect to claim 2, Strang ‘021 teaches further comprising removing application of the biasing power (590) and repeating (610 to 620) the providing the flow of the modifying gas step, the stopping the flow of the modifying gas step and the applying the biasing power step until the top surface of the poly-granular metal-based film exposed by the at least one mask is etched to a desired depth (this process is repeated as described in [0070], and when repeated can achieve a desired etch depth when employing the process for etching as described in [0021]) ([0021, 0068-0070]).

With respect to claim 3, Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 teach the method as described in claim 2 above, but primary reference Strang ‘021 does not 
However, Yang ‘982 teaches (FIG. 3A) optionally purging (306) a plasma etching chamber after flowing (304) a modifying gas to remove excess modification gas molecules that did not modify the substrate surface ([0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 further comprising performing a purge of the plasma etching chamber prior to repeating the providing the flow of the modifying gas step as taught by Yang ‘982 to remove excess modification gas molecules that did not modify the substrate surface.

With respect to claims 4 and 5, Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 teach the method as described in claim 1 above, but primary reference Strang ‘021 does not explicitly teach the additional limitations further comprising maintaining a pressure of the chamber in the range of about 0 to 100 milliTorr and maintaining a temperature of the substrate in the range of about -100 to +300 degrees Celsius; and wherein the source power is between about 100 and 500 Watts.
However, Yang ‘982 teaches (FIG. 3A) a chamber pressure of 1 milliTorr to 100 Torr ([0147]), a temperature of 0 to 100 degrees Celsius ([0147]), and a source power of 50 and 2000 Watts ([0153]) as parameters for performing an etch that forms a thickness that is more easily removed than an unmodified material ([0152]).  In the case where the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 further comprising maintaining a pressure of the chamber in the range of about 0 to 100 milliTorr and maintaining a temperature of the substrate in the range of about -100 to +300 degrees Celsius; and wherein the source power is between about 100 and 500 Watts as taught by Yang ‘982 as parameters for performing an etch that forms a thickness that is more easily removed than an unmodified material.

With respect to claims 6 and 7, Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 teach the method as described in claim 1 above, but primary reference Strang ‘021 does not explicitly teach the additional limitations wherein a flow rate of the background gas is between about 100 and 300 cubic centimeters per minute, and wherein the background gas comprises at least one of nitrogen (N2), helium (He) and argon (Ar); and wherein a flow rate of the modifying gas is approximately 100 cubic centimeters per minute, wherein the modifying plasma is generated in the plasma etching chamber for a duration greater than 0 and less than about 10 seconds, and wherein the modifying gas comprises a halogen gas, the halogen gas comprising at least one of chlorine (Cl2), sulfur hexafluoride (SF6) and tetrafluoromethane (CF4).
2 flowed at approximately 100 sccm ([0203]) for less than 10 seconds ([0158]) to form a thickness that is more easily removed than an unmodified material ([0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 wherein a flow rate of the background gas is between about 100 and 300 cubic centimeters per minute, and wherein the background gas comprises at least one of nitrogen (N2), helium (He) and argon (Ar); and wherein a flow rate of the modifying gas is approximately 100 cubic centimeters per minute, wherein the modifying plasma is generated in the plasma etching chamber for a duration greater than 0 and less than about 10 seconds, and wherein the modifying gas comprises a halogen gas, the halogen gas comprising at least one of chlorine (Cl2), sulfur hexafluoride (SF6) and tetrafluoromethane (CF4) as taught by Yang ‘982 to form a thickness that is more easily removed than an unmodified material.

With respect to claim 9, Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 teach the method as described in claim 1 above, but primary reference Strang ‘021 does not explicitly teach the additional limitation wherein the biasing power is between about 10 and 100 Watts and the biasing power is applied for a duration greater than 0 and less than about 10 seconds.
However, Yang ‘982 teaches (FIG. 3A) a biasing power between 50 and 900 Watts ([0162]) applied for durations less than about 3 seconds ([0133, 0205-0206, prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 wherein the biasing power is between about 10 and 100 Watts and the biasing power is applied for a duration greater than 0 and less than about 10 seconds as taught by Yang ‘982 as parameters for performing an etch that forms a thickness that is more easily removed than an unmodified material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 as applied to claim 1 above, and further in view of Schmiege et al. (US Patent 9,896,770, hereinafter Schmiege ‘770) of record.
With respect to claim 8, Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 teach the method as described in claim 1 above, but primary reference Strang ‘021 does not explicitly teach the additional limitation wherein stopping the flow of the modifying gas while maintaining the flow of the background gas in the plasma etching chamber comprises performing a purge of the plasma etching chamber that removes the modifying gas from the plasma etching chamber, and wherein the purge of the plasma etching chamber lasts for a duration greater than 0 and less than about 2 minutes.

Further, Schmiege ‘770 teaches purging a processing chamber for about 0.1 seconds to about 60 seconds as a satisfactory time to remove any excess precursor, byproducts and other contaminants within the processing chamber (col. 9, ln. 6-22).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the stopping the flow of the modifying gas while maintaining the flow of the background gas in the plasma etching chamber of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 comprising performing a purge of the plasma etching chamber that removes the modifying gas from the plasma etching chamber as taught by Yang ‘982 to remove excess modification gas molecules that did not modify the substrate surface; and to have practiced the purge of the plasma etching chamber of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 lasting for a duration greater than 0 and less than about 2 minutes as taught by Schmiege ‘770 as a satisfactory time to remove any excess precursor, byproducts and other contaminants within the processing chamber.

Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 as applied to claim 1 above, and further in view of Yang et al. (US Patent Application Publication 2019/0318937, hereinafter Yang ‘937).
With respect to claims 10 and 11, Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 teach the method as described in claim 1 above, but primary reference Strang ‘021 does not explicitly teach the additional limitations further comprising providing a flow of an additional gas while applying the biasing power to the substrate, the additional gas having a chemistry that interacts with a chemistry of the surface modification region; and wherein the surface modification region comprises a halogen-based chemistry and the additional gas comprises hydrogen (H2).
However, Yang ‘937 teaches incorporating hydrogen (H2) ions reacting with a halogen element to aid in etching a metal film ([0071]).
Further, Yang ‘982 teaches (FIG. 3A) a surface modification region comprising a Cl-based chemistry ([0153]) to form a thickness that is more easily removed than an unmodified material ([0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Strang ‘021, Yang ‘982, Guha ‘227, and Ma ‘650 further comprising providing a flow of an additional gas while applying the biasing power to the substrate, the additional gas having a chemistry that interacts with a chemistry of the surface modification region, wherein the additional gas comprises hydrogen (H2) as taught by Yang ‘937 to aid in etching a metal film; and to have formed the surface modification region of Strang ‘021, .

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘982 in view of Ma ‘650 and Guha ‘227.
With respect to claim 12, Yang ‘982 teaches (FIG. 3A) a method of forming a semiconductor structure substantially as claimed, comprising:
forming (302) a metal-based film (“metal layer”; [0134, 0148]) over a substrate (“substrate”; [0148]) ([0134, 0148]);
forming (304) a surface modification region (“modification of the substrate surface”; [0154]) in a portion of the top surface of the metal-based film via application of a modifying plasma (modification gas is ignited to a plasma; [0154]) in a chamber of a plasma etching system containing the semiconductor structure ([0154]); and
removing (308a) the surface modification region via application of a biasing plasma (“RF plasma power is continuous while bias power is pulsed”; [0161]) in the chamber of the plasma etching system while applying a bias power (“bias power”; [0160]) to the substrate ([0160-0161]);
wherein a depth of the surface modification region is substantially uniform such that a top surface of the metal-based film following removal of the surface modification region is substantially planar (the parameters given at [0155-0158] will provide a substantially uniform depth, as shown in FIG. 1) ([0155-0158]).

wherein the metal-based film is a poly-granular metal-based film; and
forming at least one mask over at least a portion of a top surface of the poly-granular metal-based film;
wherein the surface modification region is exposed by the at least one mask.
However, Ma ‘650 teaches (FIGs. 1A-1F) using a poly-granular metal-based film so as to better control the surface roughness of the film ([0034]).  Controlling the surface roughness of a film allows for controlling the optical qualities of said film such as the reflectivity, and also allows for controlling the adhesive characteristics of said film.
Further, Guha ‘227 teaches (FIGs. 2A-2D) at least one mask (212) being patterned over a top surface of a metal-based film (208) to define a region of a surface to be modified (220) ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal-based film of Yang ‘982 as a poly-granular metal-based film as taught by Ma ‘650 to better control the surface roughness of the film; and to have formed over at least a portion of a top surface of the poly-granular metal-based film of Yang ‘982 and Ma ‘650 at least one mask, wherein the surface modification region is exposed by the at least one mask as taught by Guha ‘227 to define a region of a surface to be modified.

With respect to claim 13, Yang ‘982 teaches wherein the poly-granular metal-based film comprises at least one of tantalum, tantalum nitride, titanium and titanium nitride ([0134]).
With respect to claim 14, Yang ‘982 teaches wherein the depth of the surface modification region is between about 0 and 30 nanometers ([0108, 0171]).
With respect to claim 15, Yang ‘982 teaches further comprising repeating (312) the forming the surface modification region step and the removing the surface modification region step until a desired amount of the poly-granular metal-based film exposed by the at least one mask has been removed ([0171]).
With respect to claim 16, Yang ‘982 teaches wherein the modifying plasma is generated via application of radio frequency power (“RF plasma power”; [0161]) to the chamber of the plasma etching system while a background gas (N2, Ar, Ne, and He; [0152]) and a modifying gas (Cl; [0153]) are supplied to the chamber (the background gas and the modifying gas will remain supplied to the chamber in circumstances where the optional purge 306 is omitted) ([0152-0153, 0161]).
With respect to claim 17, Yang ‘982 teaches wherein: the background gas comprises at least one of nitrogen (N2) and a noble gas, the noble gas comprising at least one of helium (He) and argon (Ar) ([0152]); and the modifying gas comprises a halogen gas, the halogen gas comprising at least one of chlorine (Cl2), sulfur hexafluoride (SF6), and tetrafluoromethane (CF4) ([0153]).

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘982, Ma ‘650, and Guha ‘227 as applied to claim 17 above, and further in view of Yang ‘937.
With respect to claims 18 and 19, Yang ‘982, Ma ‘650, and Guha ‘227 teach the method as described in claim 17 above, with primary reference Yang ‘082 teaching the additional limitation wherein the biasing plasma is generated via application of radio frequency power (“RF plasma power”; [0161]) to the chamber while the background gas (N2, Ar, Ne, and He; [0152]) is supplied to the chamber (the background gas will remain supplied to the chamber in circumstances where the optional purge 306 is omitted) ([0152, 0161]).
Thus, Yang ‘982 is shown to teach all the features of the claim with the exception of wherein the biasing plasma is generated while an additional gas is supplied to the chamber, the additional gas comprising a gas that interacts with a halogen-based surface modification chemistry of the surface modification region; and wherein the additional gas comprises hydrogen (H2).
However, Yang ‘937 teaches incorporating hydrogen (H2) ions reacting with a halogen element to aid in etching a metal film ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the biasing plasma of Yang ‘982, Ma ‘650, and Guha ‘227 while an additional gas is supplied to the chamber, the additional gas comprising a gas that interacts with a halogen-based surface modification chemistry of the surface modification region; and wherein the additional gas comprises hydrogen (H2) as taught by Yang ‘937 to aid in etching a metal film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893